—Order unanimously affirmed without costs. Memorandum: We reject respondent’s contention that the Judicial Hearing Officer erred in admitting a laboratory report into evidence. The report was certified by a person who swore that "I have been delegated by the Director of the Laboratory the authority necessary to and, do hereby, certify and authenticate, the annexed report.” That certification complies with CPLR 4518 (c) (see, People v Kuras, 236 AD2d 873 [decided herewith]). (Appeal from Order of Erie County Family Court, Trost, J.H.O.—Support.) Present—Den-man, P. J., Pine, Lawton, Balio and Boehm, JJ.